Citation Nr: 0633900	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from May 1965 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there was some confusion in the record 
regarding whether the veteran wanted a hearing before the 
Board.  His August 2004 substantive appeal indicated that he 
wanted a Board hearing in Washington, D.C.; however, the same 
form had a handwritten note stating that he did not want to 
appeal in person.  The veteran's representative made note of 
the inconsistency in the July 2006 informal hearing 
presentation and asked that we clarify the veteran's wishes.  
The veteran was contacted, and indicated that he wants a 
videoconference hearing.  As such a hearing has not yet been 
conducted, this matter should be REMANDED to schedule the 
veteran for a videoconference hearing.  See 38 C.F.R. § 
20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing as per the 
veteran's request.  Appropriate 
notification should be given to the 
appellant and his representative, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



